Citation Nr: 1127981	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  09-07 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to September 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied entitlement to service connection for a low back condition.

The Veteran and his spouse provided testimony before the undersigned Acting Veterans Law Judge at the RO in April 2011.  A transcript is of record.  

In May 2011, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran contends that he incurred a low back injury during basic training at Pope Air Force Base (AFB), which was manifested during service by foot and leg pain.  He asserts that his low back pain has continued ever since.  In addition, the Veteran submitted lay statements from family members and from former co-workers addressing the chronicity of his back problems.

The Board notes that there may be outstanding service personnel and treatment records pertinent to the appeal.  The only personnel record in the file is the Veteran's DD Form 214.  His Official Military Personnel File (OMPF) has not been obtained.  The Veteran reported that he was discharged primarily because of his medical condition but that he was not medically discharged so that he could still be eligible to be drafted back into the military as the Vietnam War was in progress.  His personnel records may provide some insight into the circumstances surrounding his discharge.  Moreover, although his discharge examination indicated that a mental hygiene consult was performed, such an examination report is not included in the claims file.  As the Veteran also reported that he began to experience psychological symptoms due to his back pain, this consult report might also provide evidence relevant to his claim.  Finally, the Veteran reported that he received treatment and was actually hospitalized at the Womack Army Medical Center at Fort Bragg.  The Board notes that often times, clinical, psychiatric and hospital records are kept in different locations and it is not clear whether alternative sources have been searched.  

VA has a duty to obtain service treatment and personnel records when they are relevant to the claim.  38 U.S.C.A. § 5103A(c)(1) (West 2002).  Given the above, VA should request from the National Personnel Records Center (NPRC) any additional service treatment records for the Veteran, as well as any sick/morning reports and clinical, psychiatric or hospital reports from Ft. Bragg pertaining to any treatment of the Veteran.  

In addition, during the April 2011, the Veteran stated that he has continued to receive treatment at the Richmond, Virginia, VA Medical Center (VAMC).  Moreover, the record includes evidence of an X-ray conducted in 2006.  The only VAMC treatment records in the file are dated from January 10, 2007 to June 23, 2008.  

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained. 

The Veteran did not receive a VA examination for the claimed low back disorder.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the Richmond VAMC, prior to January 10, 2007, and since June 23, 2008.  All records and/or responses received should be associated with the claims file.  

2.  Make an attempt to obtain copies of the Veteran's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) and copies of any outstanding service treatment records, in particular, treatment records from the 464 TAC Hospital at Pope AFB, North Carolina, and from the Womack Army Medical Center at Fort Bragg, North Carolina, to include copies of any sick/morning reports and outpatient/
inpatient records (both psychiatric and medical) and of the mental hygiene consult report referred to in his August 1966 separation examination report.  In doing so, VA should contact the National Personnel Records Center (NPRC), the Department of the Air Force, and any other appropriate records repository.  

VA is reminded that it should continue efforts to procure the relevant records relating to the Veteran's active duty in the Air Force until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  Copies of all requests/responses should be associated with the claim file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completion of 1 and 2 above, schedule the Veteran for a VA spine examination to ascertain the nature and etiology of any low back disorder found.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests (to include x-rays, as necessary) and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should provide details about the onset, frequency, duration, and severity of the symptoms of any low back disorder(s) found on examination.  The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that such disorder: (1) was incurred in, or aggravated by, the Veteran's active duty from April 7, 1966 to September 2, 1966, or (2) had its onset within one year of the Veteran's discharge from active duty on September 2, 1966, if arthritis is diagnosed.

The examiner should clearly outline the rationale for any opinion or conclusion expressed, to include discussion of the Veteran's assertions and lay statements and testimony.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the service-connection claim on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


